Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .3

Terminal Disclaimer
The terminal disclaimer filed on 10/11/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US. Patent 10,814,468 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The declaration under 37 CFR 1.132 filed 10/11/22 is sufficient to overcome the rejection of claims 1-12, 19, and 20 based upon Berghauser (US 2008/0006423).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berghauser (US 2008/0006423) in view of Allen (US 2,270,840).
Regarding claim 13, Berghauser discloses a percussion tool (See Figure 7) for performing a chiseling operation on a workpiece with a chisel, the percussion tool comprising: a housing including a cylinder portion; a tool holder coupled to the cylinder portion for holding the chisel; a percussion mechanism including a striker supported for reciprocation in the cylinder portion, the percussion mechanism configured to impart repeated axial impacts to the chisel with the striker (See Figures 7-9). Berghauser does not disclose wherein movement of the chisel within the tool holder toward the percussion mechanism is stopped by the flange.  Allen discloses a hammer piston tool with a striker 23 and a flange 24 wherein a chisel within a tool holder is stopped by the flange 24 (See Figure 1).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Berghauser, in view of Allen, such that the flange stops the axial movement of the chisel in order to prevent the chisel from moving axially into the percussion tool.
Regarding claim 18, Berghauser discloses wherein the tool holder includes a rotatable handle 538 having a rod 524 that rotates with handle 538 within the tool holder, wherein the chisel 400 is securable in and removable from the tool holder, the chisel having a longitudinal groove 406 that is substantially parallel with the longitudinal axis, wherein when the chisel is secured in the tool holder (See Figure 16d), the chisel 400 is permitted to axially reciprocate within the tool holder in response to receiving repeated axial impacts from the striker, and wherein the handle 538 is moveable between a first position, in which the rod is received in the groove (See Figure 16d) and the chisel 400 is secured in the tool holder, and a second position, in which the rod 524 is moved out of the groove 406 and the chisel 400 is removable from the tool holder (See Figure 17d).

Allowable Subject Matter
Claim1-12 are allowed.
Claims 14-17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/11/22 have been fully considered but they are not persuasive. Each of Applicant’s arguments is set forth below in italics followed by Examiner’s response.
Modification of the guide 70 of Berghauser to include or act as a flange against which the chisel 400 would abut, would improperly change the operating principle…
Examiner respectfully disagrees.  Berghauser and Allen are both directed to percussion tools including a striker for imparting movement on a chisel mounted in a tool holder.  The modification of the tool holder and striker such that movement of the chisel within the tool holder is stopped by the flange would not prevent the percussion tool from functioning as a percussion tool.
Further, modifying Berghauser in view of Allen to include a flange on guide 70 would be superfluous…
Examiner respectfully disagrees.  Counsel’s statements regarding whether a flange would be superfluous are not factually supported and appear to be speculative in nature.  Note that the arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  See also MPEP section 716.01(c), for example.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722